
	
		III
		110th CONGRESS
		1st Session
		S. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should expand its relationship with the Republic of Georgia by
		  commencing negotiations to enter into a free trade agreement.
	
	
		Whereas, in the November 2003 Rose Revolution, the people
			 of the Republic of Georgia protested fraudulent elections in a non-violent
			 manner and demanded a fair election, resulting in a democratically elected new
			 government;
		Whereas, based on commitments to maintain an open economy
			 and adhere to free trade principles including the reduction and elimination of
			 trade barriers, Georgia was granted membership in the World Trade Organization
			 on June 14, 2000;
		Whereas Georgia was found to have accorded its citizens
			 the right to emigrate, travel freely, and to return to their country without
			 restriction meeting the human rights criteria consistent with the objectives of
			 the Trade Act of 1974, and based on these findings was granted permanent normal
			 trade relations through a waiver of Jackson-Vanik sanctions in 2000;
		Whereas, in 1994, Georgia concluded a bilateral investment
			 treaty with the United States, its largest source of foreign direct investment,
			 in order to promote and facilitate non-discriminatory, open, and fair
			 commercial policies;
		Whereas the United States is one of Georgia's largest
			 trading partners and the commercial relationship presents an opportunity for
			 American companies to expand and prosper;
		Whereas the Georgian government has made significant
			 efforts to promote regional cooperation and peaceful conflict
			 resolution;
		Whereas Georgia has demonstrated a commitment to
			 responsible facilitation of the energy resources located within the
			 region;
		Whereas Georgia has taken important steps toward the
			 creation of democratic institutions and a free-market economy and, as a
			 participating state of the Organization for Security and Cooperation in Europe
			 (OSCE), is committed to developing a system of governance in accordance with
			 the principles regarding human rights and humanitarian affairs that are set
			 forth in the Final Act of the Conference on Security and Cooperation in Europe
			 (also known as the Helsinki Final Act); and
		Whereas the United States is committed to aiding in
			 regional development, economic integration and supporting democracy in the
			 South Caucuses: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States should expand its relationship with the Republic of
			 Georgia by commencing negotiations to enter into a free trade agreement.
		
